DETAILED ACTION

An amendment was received and entered on 2/4/2022. A summary of interview with the examiner was received and entered on 4/5/2024.
Claims 1-3, 8-12, 33-37, 125, and 126 were canceled and new claims 127-129 were added.
Rejections and objections not reiterated are withdrawn.    

Election/Restrictions
Newly submitted claim 128 and 129 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The composition of claim 128 is related to the method of claim 127 as a product to a process of using. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the composition of claim 128 need not be used to convert an RNA template into DNA in a human cell.  Instead, it can be used to perform that process in vitro in a cell-free environment as disclosed in the specification.
 The plasmid of claim 129 could be related to the method of claim 127 as a product to a process of using, wherein the plasmid of claim 129 could be used to produce the RNA template in the method of claim 127. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In this case, the template could be produced from a variety of plasmid constructs other than the plasmid of claim 129.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 128 and 129 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 127 is objected to because it is ungrammatical. Deletion of “with” from the phrase  “delivering to the cell with a nucleic acid delivery vector”. Claim 127 is also objected to because each instance of “SEQ ID 11” should be rewritten as “SEQ ID No: 11”,  and because the space should be deleted between “Cas” and “9”. Claim 127 is also objected to because it lists Roman numerals (i), (ii), (iii), (v), and (vi) while omitting Roman numeral (iv). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 127 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 127 is indefinite because it recites “the eukaryotic promoter” in part (i) without antecedent basis, and because it recites “the sequence encoding at least one gene for a Cas 9 enzyme” without proper antecedent basis in part (iii).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 127 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 127 is drawn to the genus of human cells that express reverse transcriptase that is accessible to an RNA template that is delivered to the cells by a nucleic acid delivery vector (i.e. an exogenous RNA template). The specification as filed fails to provide an adequate written description of this genus of cells, as explained more fully below. Briefly, it is not clear that a single species of the genus has been disclosed by reduction to practice, or that the specification provides a description of the structural and functional characteristics of such a cell that would convey to one of skill that applicant was in possession of the genus in view of the unpredictability in the art.
The specification as filed indicates at paragraphs [0068]-[0070] that reverse transcriptase is an enzyme utilized by retroviruses to convert negative strand viral RNA into DNA, and that, other than telomerases, reverse transcriptase is not expressed in uninfected human cells. The specification states at paragraph [0070] “Therefore, a  synthetic RNA template can be designed such that it serves as a progene expressed only in infected cells, i.e., where reverse transcriptase is present.”  Given these teachings, the claim term “reverse transcriptase” is interpreted as referring only to viral reverse transcriptases, and not to endogenous human reverse transcriptases such as telomerase and human retrotransposon reverse transcriptases (e.g. LINE-1 RT). 
Much of the specification as filed is devoted to methods of treating HIV infection by delivering to HIV-infected cells an RNA template encoding a therapeutic gene that can be converted into DNA for subsequent expression. As discussed at pages 8 and 9 of the action of 8/6/2021, it is highly unpredictable as to whether or not RT in an HIV-infected cell would have access to exogenous  RNA templates. For example, Arhel (2007, or record) showed that HIV reverse transcription occurs within an intact capsid. This would appear to restrict access of exogenous RNA to HIV reverse transcriptase during an active infection. More recently, after the time of the invention, abundant evidence has been presented that capsid disassembly ("uncoating"), which would appear to be required for interaction of reverse transcriptase with exogenous  templates, occurs after transport of capsid from the cytoplasm into the nucleus, at which time cDNA synthesis is completed. See (Burdick (2020), Dharan (2020), Seyutina ( 2020), Francis (2020), and Muller et al (2021), all of record) each one of which indicates that uncoating occurs in the nucleus together with the completion of reverse transcription. Thus it would appear that the RNA templates of the invention would have to be transported into the cell nucleus in order to have access to HIV reverse transcriptase during the initial infection process, and it remains unclear if they could obtain access even then.
Those of skill understood that, after cDNA synthesis, HIV RT was available to be packaged into nascent virions in the cell cytoplasm.  For example, Li et al (J. Gen. Virol. 75: 1917-1926, 1994) taught that the persistently infected H3B cell line contained significant levels of RT activity that were measurable by in vitro assay of cell extracts. Thus one might argue that RT would be available to reverse transcribe exogenous templates at later points in the HIV life cycle after capsid disassembly. However, Li also taught that the RT activity detectable in extracts of persistently infected cells was not detectable within those cells in vivo.  That is, the RT appeared to be activated upon release from the cells.  See abstract. The RT also appeared to be activatable when the H3B cells were fused with susceptible HUT 78 cells, although the reason for this activation was unknown and required further research (abstract). Subsequently, Didierlaurent et al (Nucleic Acids Res 36: 4745–53 (2008)) showed that HIV nucleocapsid protein (NC) functions to negatively control reverse transcriptase during virus formation (see abstract), although it is not clear that this provides an explanation for Li’s observation of RT activation upon extraction. Thus it was highly unpredictable as to whether or not exogenous RNA templates could be converted into DNA by HIV RT in either actively or latently infected cells because it was unclear as to whether or not active HIV RT in such cells would have access to an exogenous template. Absent evidence to the contrary, other retroviral RTs are expected to have issues similar to HIV RT due to general conservation of functions amongst Retroviridae.
One of skill also understood that, in addition to Retroviridae, the Hepadnoviridae (such as hepatitis B virus) also express RT. However, similarly to retroviruses, hepadnaviral RT appears to be unavailable for conversion of exogenous  templates to cDNA. For example, Nassal (Virus Research 134: 235–249, 2008) taught that hepadnavirus reverse transcription occurs entirely inside intact nucleocapsids (see page 236, line 8). It is highly unpredictable as to whether or not exogenous RNA could penetrate the nucleocapsid and effectively compete with the viral RNA for access to RT. Also, initiation of DNA synthesis occurs in hepadnaviruses by a unique protein-priming mechanism whereby viral P protein (which comprises reverse transcriptase activity) utilizes a bulged region within a stem loop of a pregenomic RNA as template for a short DNA oligonucleotide whose 5’ end becomes covalently linked to a Tyr residue in the TP domain of P. This oligonucleotide serves, after a template switch to the 3 proximal direct repeat, to initiate full-length (−)-DNA strand synthesis. Complete reverse transcription is dependent on the capsid environment, i.e. is carried out within the capsid. See page 237, right column first full paragraph. Thus it is apparent that hepadnaviral reverse transcriptases are not accessible to exogenous RNAs for conversion to DNA, moreover, the instant claims do not call for the RNA structural elements required for hepadnaviral protein priming of reverse transcription, and the specification provides no description or guidance in that regard. 
Finally, the claims embrace methods which rely on expression of RT in non-infected cells, e.g. by recombinant expression of HIV RT subunits from plasmid vectors or integrated expression constructs. These approaches should circumvent the negative effects of retroviral NC proteins on RT that were discussed above.  However, while it is abundantly clear that active RT can be expressed and extracted from bacterial and mammalian cells, it remains unclear if RT expressed in human cells is active prior to removal from those cells (see Li, above). For example, it is not known if the RT activation upon extraction from cells observed by Li was due to dissociation of NC from RT upon extraction or due to some other process. Moreover, it was also known in the prior art that human cellular factors could interfere with retroviral infection and replication.  For example, Wang et al (J. Virol 86(7):3777-3786 2012) taught that the human cellular protein APOBEC3G binds to HIV RT and inhibits its activity (see abstract), and Refsland (Nucleic Acids Research, 38 (13): 4274-4284, 2010) indicated that APOBEC3G was expressed in a wide variety of human cells (19 of 20 cell lines examined, covering a broad array of tissues).  See e.g. abstract and Fig. 5 (data for “A3G”). In the absence of any evidence of record of any demonstration of RT activity within human cells where the RT has been expressed recombinantly, it appears unpredictable as to whether or not such activity occurs in human cells in the absence of infection. It is noted that the specification Example 1 at paragraphs [0185]-[0188] describes recombinant expression of RT subunits in a human cell line and shows activity above background levels in cell extracts.  However, in view of the teachings of Li, the demonstration of activity in extracts is not necessarily dispositive of activity within cells. 
In summary, the specification as filed does not appear to disclose a single species of the claimed genus of cells by reduction to practice, nor does it provide a description of the structural and functional characteristics required in such cells to provide active RT that can be accessed by exogenous  RNA templates. Also, such a description does not appear to be available in the prior art.
 Applicant is referred to MPEP 2163(II)(A)(3)(a)(i and ii), which indicates that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure indicates that the patentee has invented species sufficient to constitute the genus. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.
In this case, it is not clear that Applicant has disclosed a single species of the genus of human cells that express reverse transcriptase that is accessible to an exogenous  RNA template, and has not disclosed the relevant identifying characteristics of such cells in view of the substantial unpredictability in the art.  Accordingly, there is a failure to meet the written description requirement.

Response to Arguments
Applicant's arguments filed 2/4/2022 and 4/5/2022 have been fully considered but they are not persuasive as regards the new ground of rejection above.
In the remarks filed 2/4/2022, Applicant indicates that the claim limitation requiring that the method takes place “in a human cell expressing HIV reverse transcriptase accessible to the RNA template” addresses the unpredictability of whether HIV infected cells would have sufficient reverse transcriptase activity to provide adequate cDNA synthesis. As discussed above, the specification as filed does not provide an adequate written description of the genus of cells that express HIV reverse transcriptase that is accessible to an exogenous RNA template.  
Applicant states that the Office “asserts that delivery of RNA templates into cells has not been shown, but applicant submits that delivery of RNA is well known in the art”. The Office agrees that deliver of RNAs into cells is well known and did not state otherwise in the previous action. Instead, the Office indicated that there was unpredictability with regard to whether or not therapy could be achieved by delivery of the recited RNA template due to a variety of issues, including the ability of reverse transcriptase to access the exogenous RNA template. That issue remains for the claims as amended, as discussed above.
Applicant’s remarks regarding the adequate support of claim 127 at page 7 of the response are appreciated but do not  address the basis of the rejection set forth above as there is no evidence or information provided that shows that active HIV RT can predictably access an exogenous RNA template in a human cell.   
In the response to interview, filed 4/5/2022, Applicant indicates that a topic that was discussed in the interview was whether or not HIV reverse transcriptase could be found in the cytoplasm of a cell. Applicant refers to Exhibit A (Saragani et al (Biochemical and Biophysical Research Communications 497 (2018) 804e810)) as providing evidence that HIV reverse transcriptase is found in cell cytoplasm. Applicant notes that Saragani states that “HIV-1 reverse transcriptase (RT) in the cytoplasm of HIV-infected cells efficiently inserts the noncanonical dUTP into the proviral DNA, and extends the dU-terminated DNA” and indicates that this is statement “evidences the accessibility of HIV-1 RT in the cytoplasm of these cells”. In the Examiner’s recollection, the issue under discussion was whether or not free RT existed in the cytoplasm of an infected cell.  That is, RT that can access exogenous RNA templates. Saragani does not appear to provide any evidence of this. It was well known in the prior art that HIV reverse transcription begins in the cytoplasm within the intact viral capsid.  Saragani provides no evidence that the RT that inserts dUTP into proviral DNA is free in the cytoplasm.  Given what is known about HIV replication, it appears that Saragani is referring to a process that occurs in the cytoplasm but within the HIV capsid. It is the position of the Examiner that RT within an intact capsid has no access to exogenous template RNAs.
Applicant also refers to a GL261 cell line that expresses functional HIV RT.  This information is addressed in the rejection above.  The function of the RT was determined in a cell extract whereas the Li reference cited above provides evidence that activity in a cell extract is not dispositive of activity with a cell. 
Applicant’s remarks regarding DNA contamination relate to RNA templates in the are acknowledged, but they are not relevant to the current grounds of rejection and do not address the issues of clarity of the disclosure that were raised in the paragraph bridging pages 14 and 15 of the previous action in response to Applicant’s arguments against the previous rejection which, in any event, is now withdrawn.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing. See MPEP 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-4:00PM. The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635